DETAILED ACTION
This Office action responds to the application filed on 08/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 01/31/2022 responding to the Office action mailed on 10/29/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negoro (US 2013/0043581).

Regarding Claim 1, Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches a device comprising:
a first integrated circuit (IC) chip 21 attached to an upper surface of a substrate 10, and a second IC chip 22 attached to the upper surface of the substrate 10 (see, e.g., pars. 0023-0024), wherein the first IC chip 21 is separated from the second IC chip 22 along the upper surface of the substrate 10 by a spacing having a first width W1 when viewed in cross section;
a lid 30/40 over the IC chips 21/22, wherein the lid 30/40 comprises lid feet 32 in contact with a perimeter of the upper surface of the substrate 10 by an adhesive 34 (see, e.g., pars. 0032-0033); and
a slit 30X through the lid 30/40 at a boundary between adjacent IC chips 21/22, wherein the slit 30X is disposed over the spacing and has a second width W2 that is narrower than the first width W1 of the spacing when viewed in cross section (see, e.g., par. 0034).

Regarding Claim 2, Negoro teaches all aspects of claim 1.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches:
a logic chip comprises the first IC chip 21 (see, e.g., par. 0023); and
22 and is adjacent the logic chip (see, e.g., par. 0023).
 
Regarding Claim 3, Negoro teaches all aspects of claim 2.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches that the slit 30X is formed at a boundary between the logic chip 21 and a memory stack 22 (see, e.g., par. 0034).  

Regarding Claim 4, Negoro teaches all aspects of claim 2.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches that a slit 30X is formed between the logic chip 21 and each memory stack 22.  


    PNG
    media_image1.png
    304
    530
    media_image1.png
    Greyscale
Regarding Claim 5, Negoro teaches all aspects of claim 1.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches a heat sink 50 over the lid 30/40 (see, e.g., par. 0060).

Response to Arguments
Applicant’s arguments filed on 01/31/2022 with respect to the rejection of claim 1 based on Negoro (US 2013/0043581) have been fully considered but are not persuasive.

The Applicants argue:
Negoro fails to disclose a lid including lid feet in contact with a perimeter of the upper surface of the substrate by an adhesive.

The examiner responds:
Negoro clearly teaches that the heat dissipation plate comprises a planar portion 31 and a frame-shaped wall portion 32, which is formed integrally with the planar portion 31 in contact with a perimeter of the upper surface of the substrate 10 by an adhesive 34 (see, e.g., pars. 0032-0033)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.


/Nelson Garces/Primary Examiner, Art Unit 2814